DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because in the specification , pages 1-3, the identifier number of paragraphs are not in consecutive order (see paragraphs 0001-0005 are repeated).  Therefore, all the identifier number of paragraphs in the present specification are improper. 
Appropriate correction is required for all paragraphs.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 of Moreno et al, U.S. Patent No. 11119127 in view of Gonzalez et al, US 20150317475. The claims 1 and 10 in the Moreno et al discloses the features of the claims 19 and 29 of the present application. The difference between the patent reference Moreno et al and the present application are “at least two ”; “at least one” recited in the patent reference, and “a plurality”; “one or more” recited in the present application are merely difference sentence but the same meaning. The other different of “a program trace signal from at least one of power consumption and electromagnetic emission” in the patent reference and “a program trace signal from a side-channel” in the present application are well-known in field of side-channel analysis because the technique is mentioned in the background of the present application. For clarification, Gonzalez et al discloses this feature (pars 0231, 0298, 0373, from power consumption of different elements or from side-channel…, The EM sensor (near of far field) has a configurable location to help locate the specific sensor placement that yields the strongest and cleanest side-channel signal). It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Gonzalez et al for generate a program trace signal from a side-channel for assessing integrity of a target computer-based system into Moreno et al system for purpose of enhancing the system. 

With respect to claims 20-28 and 30-38, the combined Moreno et al and Gonzalez et al also teach the features of these claims. Moreno et al, patent reference discloses in the claims 1-3, 5,6, 10-12, 14 and 15 for features of a system and a method for non-intrusion program tracing of a device.
Gonzalez et al discloses in paragraphs 0059, including critical embedded systems, coprocessors, and field-programmable gate array (FPGAs) [i.e., a hardware-based comparator]; in paragraph 0064, “A library of the trusted fingerprints [i.e., a plurality of candidate samples] is then compared to features extracted from traces [i.e., a fragment] from the execution of untrusted code, and there is then determined a distance between the fingerprints in the library and the features extracted from execution of the untrusted code. An exception is reported if the distance exceeded the threshold”; in paragraph 0220, “A PFP monitor can continuously track [i.e., the collection of fragments] the power consumption characteristics of the hardware and predict failure before it actually happened; in paragraph 0144, 0231, 0319, 0329, figures 38 and 45B, capture trace of length, L= 1250 (the length of the target code), Input/Output ports, buffer from register used for triggering; in paragraph 0121, discloses “a features subset in ascending, order” such each candidate sample and each fragment comprises an ordered set of values; in paragraph 0087 “difference vector” indication a plurality of difference operator, each difference operator for determining a unit difference between a value of the fragment and a value of the candidate sample having a same position within the ordered set of each of the candidate samples; paragraph 0118, “aggregating [i.e., summation operator].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Kim et al (US 8332945) discloses system and method for detecting energy consumption anomalies and mobile malware variants.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN BUI whose telephone number is (571)272-2271. The examiner can normally be reached MON-THURS.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN BUI/Primary Examiner, Art Unit 2865